     Case 3:20-cv-00045-MEM Document 27 Filed 03/29/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

  DEBRA ROMAN,                        :

                Plaintiff             :    CIVIL ACTION NO. 3:20-45

          v.                          :        (JUDGE MANNION)

GEISINGER W.V. MEDICAL                :
CENTER, and MARIA CUMBO,
                                      :
               Defendants


                                ORDER
    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:


    (1)    The defendants’ partial motion to dismiss, (Doc. 16), is

           GRANTED with respect to the plaintiff’s state law tort claim

           for invasion of privacy raised in Count II of her amended

           complaint, (Doc. 11).

    (2)    Count II of plaintiff’s amended complaint, (Doc. 11), is

           DISMISSED WITH PREJUDICE.
             Case 3:20-cv-00045-MEM Document 27 Filed 03/29/21 Page 2 of 2




          (3)    The defendants are directed to file their answer to Counts

                 I and III of the plaintiff’s amended complaint within 14 days

                 of the date of this Order.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

Date: March 29, 2021
20-45-01-ORDER




                                          -2-
